 



Exhibit 10.2
LANCE, INC.
2006 Three-Year Incentive Plan for Officers
(As amended through April 26, 2007)

     
Purposes and Introduction
 
The primary purposes of the 2006 Long-Term Incentive Plan for Officers are to:

  •  
Align executives’ interests with those of stockholders by linking a substantial
portion of compensation to the Company’s average Return on Capital Employed
(ROCE) over three fiscal years based on the Company’s 2006-2008 Operations Plan.
    •  
Provide a way to attract and retain key executives and managers who are critical
to Lance’s future success.
    •  
Provide competitive total compensation for executives and managers commensurate
with Company performance.

     
 
 
To achieve the maximum motivational impact, performance measures, Plan goals and
the awards that will be received for meeting those goals will be communicated to
participants as soon as practical after the 2006 Plan is approved by the
Compensation Committee of the Board of Directors.
 
   
 
 
Each participant will be assigned a Target Incentive, stated as a percent of
Base Salary. The Target Incentive Awards, or a greater or lesser amount, will be
granted after the end of the three fiscal years, 2006 through 2008 (the
“Performance Period”), based on the attainment of predetermined goals.
 
   
 
 
For 2006, participants will be eligible to earn incentive awards based on the
Company’s three-year average ROCE against specific goals as described below.
 
   
 
  •       ROCE is calculated for each fiscal year during the Performance Period
as follows:
 
   
 
  (Net Income + Interest Expense) x (1 - Tax Rate)
 
   
 
  Average Equity + Average Net Debt

 



--------------------------------------------------------------------------------



 



     
 
 
Tax Rate for ROCE shall be the Company’s actual total effective income tax rate.
 
   
 
 
Average Net Debt shall be the Company’s average debt less average cash.
 
   
 
 
Average amounts for ROCE shall be calculated on a 12-month basis.
 
   
 
 
Base Salary shall be the annual rate of base compensation for the 2006 fiscal
year which is set no later than April of such fiscal year.
 
   
Performance Period
 
The period over which performance will be measured is the Company’s three fiscal
years, 2006 through 2008.
 
   
Eligibility and Participation
 
Eligibility in the Plan is limited to Executive Officers and managers who are
key to Lance’s success. The Compensation Committee will review and approve
participants nominated by the President and Chief Executive Officer.
Participation in the 2006 Plan does not guarantee participation in any
subsequent long-term incentive plans, but will be reevaluated and determined on
an annual basis.
 
   
 
 
Attachment A includes the list of 2006 Plan participants approved by the
Compensation Committee.
 
Target Incentives and Performance Measures
 
Each participant will be assigned a Target Incentive expressed as a percentage
of his or her Base Salary. Participants may be assigned to a Performance Tier by
position, by salary level or based on other factors as determined by the
President and Chief Executive Officer. If the duties of a participant change
significantly during the Performance Period, the President and Chief Executive
Officer, with the approval of the Compensation Committee, may change the Target
Incentive for such participant for the remaining portion of the Performance
Period on a pro rata basis.
 
 
 
The 2006 through 2008 financial performance measure for the Company as a whole
is shown below. Specific goals and related payouts are also shown below.

                                  Threshold   Target   Maximum  
 Lance, Inc. average ROCE
    9.5 %     10.5 %     12.5 %  
 Award Level Funded
    50 %     100 %     400 %

     
 
 
Percent of payout will be determined on a straight line basis between Threshold
and Target and between Target and Maximum. There will be no payouts unless the
Threshold performance

2



--------------------------------------------------------------------------------



 



     
 
  measure is reached.
 
   
 
 
The performance measure will be communicated to each participant as soon as
practicable after it has been established. Final Target Incentive Awards will be
calculated after the Compensation Committee has reviewed the Company’s audited
financial statements for 2006 through 2008 and determined the performance level
achieved.
 
   
 
 
The following definitions for the terms Maximum, Target and Threshold should
help set the goals for the Performance Period, as well as evaluate the payouts:

  •   Maximum: Excellent; deserves payout above Target     •   Target: Normal or
expected performance; deserves Target payout     •   Threshold: Lowest level of
performance deserving a payout

     
 
 
Attachment A lists the Target Incentives for each participant for the Plan Years
as determined by the Compensation Committee. Target Incentives will be
communicated to each participant as close to the beginning of the year as
practicable, in writing. Target Incentives will be calculated by multiplying
each participant’s Base Salary by the appropriate percentages, as described
below.
 
   
 
  Target Incentives shall be calculated as follows:

                          Percentage of Base Salary   Performance Tier   for
2006-2008 Target Incentives     1       30 %     2       45 %     3       35 %

     
 
 
Final Target Incentive Awards will be calculated and granted after the
Compensation Committee has reviewed the Company’s audited financial statements
for 2006 through 2008 and determined the performance levels achieved.
 
   
Awards
 
Each participant shall receive cash equal to 25% in value of his or her award,
50% in value will be in restricted stock and 25% in value in stock options,
except that the President and Chief Executive Officer will receive cash equal to
100% in value of his award and no restricted stock or stock options.

3



--------------------------------------------------------------------------------



 



     
 
 
The number of shares of the Company’s Common Stock with respect to each stock
option granted pursuant to the 2006 Plan will equal the applicable dollar value
divided by the value of a stock option calculated using the Black-Scholes or
other option valuation model used by the Company as of the date of grant for
financial accounting purposes. Stock options will (i) be nonqualified, (ii) vest
on the date of grant, (iii) have an exercise price equal to the closing price
for the Company’s Common Stock on the date of grant and (iv) be exercisable for
five years after the date of grant, subject to the provisions below regarding
termination of employment.
 
   
 
 
The number of shares of the Company’s Common Stock with respect to each
restricted stock grant pursuant to the 2006 Plan will equal the applicable
dollar value divided by the closing price for the Company’s Common Stock on the
date of grant. Restricted stock will vest as to 50% of the shares on the date of
grant and the balance one year after the date of grant, subject to the
provisions below regarding termination of employment.
 
   
 
 
For purposes of the 2006 Plan, the date of grant of stock options and restricted
stock will be the date established by the Compensation Committee after the
applicable performance level has been determined.
 
   
Form and Timing of Awards
 
Awards will be made as soon as practicable after performance measures are
calculated and approved by the Compensation Committee. All awards will be
rounded to the nearest multiple of $100 or two shares, as the case may be.
 
   
Change In Status
 
An employee hired into an eligible position during the Performance Period may
participate in the 2006 Plan for the balance of the Performance Period on a pro
rata basis.
 
   
Certain Terminations of Employment
 
In the event a participant voluntarily terminates employment (other than
retirement) or is terminated involuntarily before the end of the Performance
Period, the participant shall not receive any award hereunder. In the event of
death, permanent disability or retirement before the end of the Performance
Period, any award will be determined after the end of the Performance Period
based on actual performance and paid out on a pro rata basis all in cash.
 
 
 
In the event a participant terminates employment after receiving stock options
or restricted stock pursuant to the 2006 Plan, the post-termination exercise
period for stock options and the vesting of

4



--------------------------------------------------------------------------------



 



     
 
 
restricted stock will be as follows:

Voluntary termination (other than retirement): (i) stock options cease to be
exercisable as of the date of termination; and (ii) unvested restricted stock is
forfeited as of the date of termination.
Involuntary termination: (i) stock options will remain exercisable for a period
of 30 days following the date of termination (or, if earlier, the original
expiration date of the option); and (ii) unvested restricted stock is forfeited
as of the date of termination.
Death: (i) stock options will remain exercisable for a period of one year
following the date of death (or, if earlier, the original expiration date of the
option); and (ii) unvested restricted stock becomes vested pro rata based on
number of full months completed since the date of grant.
Permanent disability: (i) stock options will remain exercisable through the
original expiration date of the option; and (ii) unvested restricted stock
becomes vested pro rata based on number of full months completed since the date
of grant.
Retirement: (i) stock options will remain exercisable for a period of three
years following retirement (or, if earlier, the original expiration date of the
option); and (ii) unvested restricted stock becomes vested pro rata based on
number of full months completed since the date of grant.

     
 
 
For purposes hereof, “retirement” means the participant’s termination of
employment with the Company either (i) after attainment of age 65 or (ii) after
attainment of age 55 with the prior consent of the Compensation Committee.
 
   
Change In Control
 
In the event of a Change in Control, pro rata payouts will be made all in cash
at the greater of (1) Target Incentive or (2) actual results for the completed
fiscal years preceding the Change in Control, with such pro ration based on the
number of days in the Performance Period preceding the Change in Control.
Payouts will be made within 30 days after the relevant transaction has been
completed.
 
   
 
 
Also, in the event of a Change in Control, the vesting of restricted stock will
be accelerated to fully vest upon the effective date of a Change in Control.

5



--------------------------------------------------------------------------------



 



     
 
 
“Change in Control” means, and shall be deemed to have occurred upon, the first
to occur of any of the following events:
 
   
 
 
(i) Any Outside Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or
 
   
 
 
(ii) During any period of two (2) consecutive years (not including any period
prior to the date hereof), individuals who at the beginning of such period
constitute the Board (and any new Director, whose nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the Directors then in office who either were Directors at the beginning of the
period or whose nomination for election was so approved) cease for any reason to
constitute a majority of the members of the Board; or
 
   
 
 
(iii) The stockholders of the Company approve: (i) a plan of complete
liquidation of the Company; or (ii) an agreement for the sale or disposition of
all or substantially all of the Company’s assets other than a sale or
disposition of all or substantially all of the Company’s assets to an entity at
least sixty percent (60%) of the combined voting power of the voting securities
of which are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
disposition; or
 
   
 
 
(iv) The stockholders of the Company approve a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least sixty percent
(60%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization.
 
   
 
 
However, in no event shall a “Change in Control” be deemed to have occurred with
respect to a Participant if that Participant is part of a purchasing group which
consummates the Change in Control transaction. A Participant shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is

6



--------------------------------------------------------------------------------



 



     
 
 
an equity participant in the acquiring company or group or surviving entity (the
“Purchaser”) except for ownership of less than one percent (1%) of the equity of
the Purchaser.
 
   
 
 
“Beneficial Owner” has the meaning ascribed to such term in Section 13(d) of the
Exchange Act and Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.
 
   
 
 
“Board” means the Board of Directors of the Company.
 
   
 
 
“Director” means a member of the Board.
 
   
 
 
“Member of the Van Every Family” means (i) a lineal descendant of Salem A. Van
Every, Sr., including adopted persons as well as persons related by blood,
(ii) a spouse of an individual described in clause (i) of this Paragraph or
(iii) a trust, estate, custodian and other fiduciary or similar account for an
individual described in clause (i) or (ii) of this Paragraph.
 
   
 
 
“Outside Person” means any Person other than (i) a Member of the Van Every
Family, (ii) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or (iii) a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the Company.
 
   
 
 
“Participant” means an employee of the Company who is granted an Award under
this Plan.
 
   
Withholding
 
The Company shall withhold from awards any Federal, foreign, state or local
income or other taxes required to be withheld.
 
   
Communications
 
Progress reports should be made to participants annually, showing performance
results.
 
   
Executive Officers
 
Notwithstanding any provisions to the contrary above, participation, awards and
prorations for Executive Officers, including the President and Chief Executive
Officer, shall be approved by the Compensation Committee.
 
   
Governance
 
The Compensation Committee of the Board of Directors of Lance, Inc. is
ultimately responsible for the administration and governance of the Plan.
Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures and goals,
final award components and determination and amendments to the Plan. The
Committee retains

7



--------------------------------------------------------------------------------



 



     
 
 
the discretion to adjust any award due to extraordinary events such as
acquisitions, dispositions, required accounting adjustments or similar events;
anomalies affecting the calculations under a performance measure or where
fairness to participants or the Company require an adjustment. The decisions of
the Committee shall be conclusive and binding on all participants.

8



--------------------------------------------------------------------------------



 



Attachment A
2006 Three-Year Incentive Plan for Officers

                              Award   Target Name   Title   Percentage  
Incentive
 
                   
David V. Singer
  President and Chief     30 %   $ 150,000  
 
  Executive Officer                
 
                   
H. D. Fields
  Vice President and     * %   $ *  
 
  President, Vista                
 
  Bakery, Inc.                
 
                   
R. D. Puckett
  Executive Vice President,     45 %   $ 157,500  
 
  Chief Financial Officer                
 
  and Secretary                
 
                   
Glenn A. Patcha
  Senior Vice President —     * %   $ *  
(Effective January 8, 2007)
      Sales and Marketing                
 
                   
E. D. Leake
  Vice President     45 %   $ 90,000  
 
  — Human Resources                
 
                   
F. I. Lewis
  Vice President — Sales     45 %   $ 114,750  
 
                   
B. W. Thompson
  Vice President —     45 %   $ 112,500  
 
  Supply Chain                
 
                   
M. E. Wicklund
  Controller and     * %   $ *  
 
  Assistant Secretary                

 

*  
Amounts are omitted for participants other than the Chief Executive Officer, the
Chief Financial Officer and the other executive officers who were named in the
Summary Compensation Table of the Company’s Proxy Statement for the 2007 Annual
Meeting of Stockholders.

